—In an action by the Attorney-General on behalf of the People of the State of New York, inter alia, for the dissolution of the defendant not-for-profit corporation, the defendants appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered January 25, 1991, which, inter alia, denied their motion to dismiss the fourth and sixth causes of action asserted in the complaint and granted the Attorney-General’s cross motion for partial summary judgment to the extent that the defendant corporation was directed to register and report to the Attorney-General pursuant to EPTL 8-1.4.
Ordered that the appeal is dismissed, with costs.
*487The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]; see, People v Westchester County S.P.C.C, 198 AD2d 484 [decided herewith]). Balletta, J. P., Rosenblatt, Santucci and Joy, JJ., concur.